Per Curiam : A rehearing having been ordered in this case, we have again considered the questions arising upon the record, and we adhere to so much of our former opinion as is here set out, and also to the conclusion formerly announced; but we prefer to rest our judgment on the first ground above stated,—that is, that the tax deed of appellant is void, because the judgment, for taxes, pursuant to which was the sale by virtue of which the deed ivas executed, was for too large an amount. We have held, that if any part of the tax for which the judgment is rendered is illegal, the judgment is void, and no title will pass at a sale under it. Riverside Co. v. Howell, 113 Ill. 256; McLaughlin v. Thompson, 55 id. 249. It is plain, by reference to the record, that the amount of this judgment is, in part, composed of interest compounded on penalties for forfeited taxes. We do not deem it necessary to reproduce the figures, here, to demonstrate this; but the fact is obvious. Indeed, it is impossible to reach the exact sum of the judgment in any other way. But counsel contend, that by adding costs, in a mode pointed out by him, a greater sum than the amount of the judgment can be shovm to be due. The diffipulty with this position is, that the statute does not authorize the taxation of costs in that mode. Costs accruing anterior to the judgment, enter into and form a part of it; but it can not, when judgment is rendered, be anticipated that costs will subsequently accrue, because the delinquent tax-payer may redeem at any time after judgment, and before any additional costs are made. When property is once forfeited, it is proper to include, as a part of the amount due, all the costs incurred up to that time; but this amount is to be added, in the next year, to the amount of the taxes for the current year. The language of the statute is, “the amount so charged shall be placed on the tax books, collected and paid over in like manner as other taxes.” (2 Starr & Curtis, page 2105, sec. 281.) And so, when the forfeited taxes for the year 1875 are added to the current taxes for the year 1876, or the forfeited taxes for the year 1876 are added to the current taxes for the year 1877, the forfeiture for each of those years is of a single item, including current and back taxes, and single costs upon the whole; and separate charges for costs for current and for back taxes are not chargeable in each succeeding year. It is not admissible to charge, for instance, on the taxes due in 1875, separate bills for costs in 1876 and in 1877, for in those years the taxes of 1875 are included with the current taxes for those years, respectively, and no additional costs are incurred thereby. And, also, it is not admissible to enlarge 'the amount of the back taxes for 1872, by now adding interest or costs which were not included in the judgment rendered. These observations, when applied to the calculations made by counsel for appellant, will show that they are wrong, and that the judgment for taxes can not be sustained in that way. But it is again contended by counsel for appellant, that we have, in People v. Smith, 94 111. 226, sanctioned the compounding of interest in ease of forfeited taxes, and this, it is further contended, is followed and approved in Neff v. Smyth, 111 Ill. 100. There was no question of compounding interest in People v. Smith. One year’s interest on the tax due in 1877, and printer’s fees, were added, and then, to the taxes due in 1878, one year’s interest and printer’s fees were also added. The interest, in each ease, was simply on the taxes due for the current year. In Neff v. Smyth, the question was simply whether it vitiated the judgment to put the back taxes and the current taxes in a single item, as the amount of taxes due, and for wdiich judgment was rendered,—and it was held that it did not. In neither of these cases is People v. Gale, 93 Ill. 127, assumed to be overruled. In that case, the People contended that one year’s interest should be computed upon the amount which the property owner would be required by law to pay to redeem the property from the taxes,—in other words, in ascertaining the amount for which judgment should be rendered, ten per cent interest should be computed not only on the amount of the tax due, but also upon the penalties which had accumulated each year. On the other hand, it was insisted that the interest should be limited to and computed only on the tax,—and we held that contention to be correct, and, among other things, then said: “We can not believe that interest was intended to be computed upon the penalties, or else different words would have been era-, ployed to convey the meaning. ” The facts that the back taxes, etc., are to be added to the current taxes, and may be included in a single item, do not render it necessary to compute interest upon the penalties, for the clerk has the amount of the current taxes, as well as the separate amounts of back' or forfeited taxes, penalties, etc., before him when he makes up the tax books, and he can as readily compute interest upon the separate item or items upon which it is chargeable, before addition, as uj>on the aggregate amount after addition. This ease is not affected by the amendment to section 224 of the Revenue law, adopted May 31, 1879, however that amendment may affect judgments, sales and tax deeds subsequent to its passage. The judgment is affirmed. Judgment affirmed.